Chief Justice Agnew
delivered the opinion of the court,
The question before us is, whether a state court has jurisdiction in “ an action of debt” (in the language of the National Bank Act) “ to recover back twice the amount of the interest thus paid, from the association taking or receiving the same;” that is to say, when illegal interest is taken contrary to its provisions. The 30th section of the Act of Congress of June 3d 1864, allows national banks to charge and take interest at the rate allowed by the laws of the state where they are located, and no more, and then proceeds: “ And the knowingly taking, receiving, reserving or charging a rate of interest greater than aforesaid, shall be held and adjudged a forfeiture of the entire interest which the note, bill, or other evidence of debt carries with it, or which has been agreed to be paid thereon. And in case a greater rate of interest has been paid, the person or persons paying the same, or their legal representatives, may recover back in an action of debt twice the amount of the interest thus paid, from the'association taking or receiving the same.”
Bearing in mind the words of the act, that a right of action, in debt, is given to the debtor and those who represent him only, and not to the government or the public, let us see what reason would prevent the action from being brought in a state court, to recover back money paid to the extent of twice the interest paid. The question is most important to the people who are citizens alike under both state and national governments, for if they are driven into the federal courts, the evil will be a monstrous one. ' The national banks are intended to do the business of the country in the midst of the people, just as others lending money and discounting paper do, whose places they have filled everywhere. They can sue and be sued in the state courts on all business done by them, secure themselves, and purchase under state laws for the sale of property, and enjoy the advantages of state laws as fully as our own citizens. Therefore, unless the federal jurisdiction is exclusive it is clear that even in a doubtful case our decision should be favorable to our own jurisdiction, leaving the doubt to be solved by the federal judiciary; for if our judgment be against it, the citizen has no appeal to the federal courts. If, however, the federal jurisdiction be clearly exclusive, it is our duty so to declare, for the laws of the United States are our laws, and are “ the supreme laws of the land, and the judges in every state shall be bound thereby.” The relations of the states and the United States are so clearly defined in two *92recent decisions, none others need be cited: Farmers’ and Mechanics’ Bank v. Deering, 1 Otto 29 ; Claflin v. Hauseman, 3 Id. 130. Justice Swayne says in' the former, “ that this law is as much a part of the law of each state, and as binding upon its authority and people as its own constitution and laws.” In the latter, Justice Bradley, quoting Alexander Hamilton, says: “ When in addition to this we consider the state governments and the national government, as they truly are, in the light of kindred systems, and as parts of one whole, the inference seems to be conclusive that the state courts would have concurrent jurisdiction in all cases arising under the laws of the Union where it was not expressly prohibited.” The learned justice then shows that the Judiciary Act of September 24th 1789 was framed in this view, giving exclusive jurisdiction to the federal courts in certain cases of national import, and concurrent in certain others of doubtful. A large mass of subjects was thereby left, which necessarily fell into the hands of the state courts having jurisdiction over similar subjects. Thus the rights and wrongs of individuals growing out of the laws of Congress were left to be enforced and redressed concurrently. This line of civil remedies for individua,Is is one clearly marked; but the courts of the United States have gone even beyond it. Thus in Houston v. Moore, 5 Wheat. 1, a Pennsylvania case, it was held that the state court had jurisdiction to enforce an Act of Congress upon a delinquent under the act for the organization and training of the militia; “ not (says Justice Bradley) but that these courts might exercise jurisdiction in cases authorized by the laws of the state and not prohibited by the exclusive jurisdiction of the federal courts.” So in a suit in a state court against a postmaster for neglect of duty to deliver a newspaper under the postal laws of the United States, the jurisdiction was affirmed: Teal v. Felton, 12 Howard 292. And indeed the. legislation of Congress for the removal of causes from the state court into the federal, is founded on the admitted jurisdiction of the former.
We may now refer to some of our own decisions and laws. Thus it was held that our courts had jurisdiction of a forgery of a power of attorney to obtain a pension under an Act of Congress: Commonwealth v. Shaffer, 4 Dall. 27. In White v. Commonwealth, 4 Binn. 418, this court decided that passing a counterfeit note of the Bank of the United States, was indictable under the Act of 22d April 1794, specially including the notes of that bank. Buckwalter v. United States, 11 S. & R. 193, was the case of a penalty under an Act of Congress, sued for in the name of the United States. Justice Duncan said: “On the matter of jurisdiction, it is sufficient to observe this court has often sustained actions on penal Acts of Congress, where the penalty is recoverable in the state courts, and though convenience is no justification for the usurpation of power, yet as the court does not see how this conflicts with the *93Constitution of the United States, the inconvenience may be considered, and it would be an intolerable inconvenience and grievance in an action for a penalty to drag a man from the most remote corner of the state to the seat of the federal judiciary.” The remark of Justice Strong in Huber v. Reily, 3 P. F. Smith 118, was not intended to overrule Buckwalter’s case, but to distinguish it, as shown by his own language, that the latter was an action for penalties declared to be recoverable as other debts; while he was treating of the disfranchisement of a deserter and the necessity of conviction by a court-martial, before the disability could be enforced. The case of Houston v. Moore has been already cited, where a penalty was inflicted under an Act of Congress by a state court-martial. The legislation of our state has run in the same direction. In 1829, Judge King, Thomas I. Wharton and Judge Shaler, reported the penal act of that year. The Act of 23d April 1829, provided for forging and uttering any gold or silver coin then or thereafter passing or in circulation in this state, and for forging, counterfeiting or uttering a counterfeit note of the Bank of the United States. In 1860, the same great criminal lawyer, Judge King, with Judge Knox and another, was upon a commission to codify the criminal law, and reported the new sections of the Act of 31st March 1860, from 156 to 163 inclusive, punishing offences relating to the coin; and in the report, referred to the laws of the United States and the case of Fox v. Ohio, 5 Howard 410, deciding upon an elaborate argument, that the clauses of the Constitution of the United States relating to the power to coin money and regulate its value, do not prevent the state from enacting a law to punish the offence of passing counterfeit coin of the United States. These laws have remained unquestioned; yet I do not assert that none of the provisions applied to the coin of the United States can be questioned. In view of Fox v. Ohio and other cases, there may be a doubt whether the provisions against making and debasing these coins can be sustained as to the question of jurisdiction. This, however, does not touch the present inquiry, which concerns only the civil jurisdiction of the state courts. In our sister states, the power to maintain an action in the name and behalf of the United States for a penalty has been denied. United States v. Lathrop, 17 Johns. 4, a case relied on by the defendant in error, may be taken as an example; but Justice Bradley, in Claflin v. Houseman, supra, comments on this case, and remarks that the state courts having declined the jurisdiction does not militate against the weight of the argument, referring, with apparent approbation, to the dissenting opinion of Justice Platt. The result of the discussion, in the language of the learned justice, is to affirm the jurisdiction when it is not excluded by express provision or by incompatibility in its exercise, arising from the nature of the particular case.
The question of jurisdiction may be resolved now by an exami*94nation of the precise nature of the case before us. We have seen that there are two provisions in the thirtieth section of the law. By the first, the taking, receiving or charging a rate of interest greater than is allowed, “ shall be held and adjudged a forfeiture of the entire interest.” It will be noticed that the word forfeiture is used, yet the uniform practice has treated this not as pure penalty, but as a defence which may be set up to the recovery of interest : Lucas v. Govt. Nat. Bank, 28 P. F. Smith 231; Overholt v. Nat. Bank of Mt. Pleasant, 1 Norris 490. The word forfeiture is viewed simply as conferring a right which may be asserted by the defendant.
The second clause on which this case rests, is, where “ a greater rate of interest has been paid, the person paying the same, or his legal representatives, may recover bach, in an action of debt, twice the amount of the interest thus paid, from the association talcing or receiving the same.” Here we find no declaration of a forfeiture as such, but a provision to recover back money paid in an action of debt. This vests a right in the borrower of reclamation in a common-law form of action, to be brought by himself and in his own right. It is not a penalty to be adjudged to the United States, or vested in the public, for which any citizen may sue. The form of action is within the jurisdiction of the state court, and the right claimed in this form is private, belonging to the borrower alone. It is therefore immaterial whether the source of the right is a state or federal law. In either case it is a law binding on the state, which has given birth to the right. On this point the language of the court in Claflin v. Houseman has marked pertinency. “Every citizen of a state is a subject of two distinct sovereignties having concurrent jurisdiction in the state — concurrent as to place and person, though distinct as to the subject-matter. Legal or equitable rights acquired under either system of laws may be enforced in any court of either sovereignty, competent to hear and determine such kind of rights and not restrained by its constitution in the exercise of such jurisdiction.” Again, the opinion says there is “ no reason why the state courts should not be open for the prosecution of rights growing out of the laws of the United States, to which their jurisdiction is competent and not denied.” Whatever doubts, therefore, have been expressed by some state courts as to penalties to be sued for by the United States, or some one in their behalf, in order to vindicate the federal law, they do not extend to the case before us of a private right sued for by the citizen for himself. The debtor having paid his debt, with usury, may “ recover back” twice the amount of the interest paid, in a state court. It is in this sense it was said in the Fanners’ and Mechanics’ Nat. Bank v. Dearing, 1 Otto 35, that .the thirtieth section of the law is remedial, and to be liberally construed to affect the object Congress had in view in enacting it. This view has been taken by the Mary*95land Court of Appeals, in the case of Ordway v. The Central Nat. Bank of Baltimore, Law Journal, July 27, 1877. The able opinion of Judge Alvey discusses the subject very fully.
Judgment reversed, and a venire facias de novo awarded.